DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 7, 9, 10, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyobe et al. (U.S. Patent No. US 4,723,973).

    PNG
    media_image1.png
    480
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    363
    414
    media_image2.png
    Greyscale

Regarding claim 1, Oyobe discloses an exhaust gas heater (3) comprising an electrically conductive metallic track (21) hosted on an electrically insulating substrate (23) through which an exhaust gas can flow (Figures 1 – 3; column 3, line 28 – column 4, line 26).
Regarding claim 2, Oyobe further discloses wherein the substrate (23) has a tubular shape (Figures 1 – 2A; column 3, lines 58 – 62).
Regarding claim 3, Oyobe further discloses wherein the substrate (23) has a cylindrical shape (Figures 1 – 2A; column 3, lines 58 – 62).
Regarding claim 6, Oyobe further discloses wherein the substrate (23) comprises a filter (2) (Figures 1 – 2A; column 3, lines 28 – 35).
Regarding claim 7, Oyobe further discloses wherein the metallic track (21) comprises metal on an inlet end surface of the substrate (23) (Figures 1 – 2A; column 3, line 58 – column 4, line 26).
Regarding claim 9, Oyobe further discloses wherein the metallic track (21) comprises an electrically conductive metal or metal alloy (Column 3, line 58 – column 4, line 26).
Regarding claim 10, Oyobe further discloses wherein the metallic track (21) comprises titanium (column 4, lines 15 – 19).
Regarding claim 14, Oyobe further discloses wherein the metallic track (21) comprises metal within a trench in an end surface of the substrate (23) (Figure 2A; column 3, lines 58 – 62).
Regarding claim 16, Oyobe further discloses wherein the heater (3) includes connectors (41) linking the metal to an electrical power supply (Figure 2; column 5, lines 29 – 53).
Regarding claim 19, Oyobe discloses an apparatus for the catalytic treatment of exhaust gas from an internal combustion engine (column 3, lines 28 – 31) comprising a casing (4, 1) having an exhaust gas inlet (at the top of Figure 1) and a treated exhaust gas outlet (at the bottom of Figure 1) (Figure 1; column 3, lines 28 – 35), and a heater (3) disposed within the casing (4, 1), through which the exhaust gas can flow (Figure 1; column 3, lines 28 – 55), wherein the heater (3) comprises an electrically conductive metallic track (21) hosted on an electrically insulating substrate (23) (Figures 1 – 3; column 3, line 28 – column 4, line 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 9 – 11 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonze et al. (U.S. Patent Application Publication No. US 2012/0117946 A1) (hereinafter Gonze ‘946) in view of Gonze et al. (U.S. Patent Application Publication No. US 2011/0214414 A1) (hereinafter Gonze ‘414).

    PNG
    media_image3.png
    458
    745
    media_image3.png
    Greyscale

Regarding claim 1, Gonze ‘946 discloses an exhaust gas heater comprising an electrically conductive track (36) hosted on an electrically insulating substrate (32) through which an exhaust gas can flow (Figures 1 – 3; paragraphs [0024] and [0026] – [0029]).
Gonze ‘946 discloses the claimed invention except for the electrically conductive track being metallic.
Gonze ‘414 is directed to an exhaust aftertreatment system.  Gonze ‘414 specifically discloses an exhaust gas heater comprising an electrically conductive metallic track (64) (Figure 2; paragraph [0028]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Gonze ‘414, it is well known for an electrically conductive track of a heater to be metallic (paragraph [0028]).  Further, Gonze ‘946 discloses an electrically conductive track of a heater, but is silent as to the material of the electrically conductive track.  It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as such a modification is merely substituting a known material of an electrically conductive track (Gonze ‘414 – metallic) for the electrically conductive track of Gonze ‘946, and the results of such a modification would have been predictable, namely providing an electrically conductive track.
Regarding claim 2, Gonze ‘946 further discloses wherein the substrate (32) has a tubular shape (Figures 1 – 2; paragraph [0028]).
Regarding claim 3, Gonze ‘946 further discloses wherein the substrate (32) has a cylindrical shape (Figures 1 – 2; paragraph [0028]).
Regarding claim 4, Gonze ‘946 further discloses wherein the substrate (32) comprises a plurality of channels (70, 72) extending through the substrate (32) (Figure 2; paragraph [0028]).
Regarding claim 5, Gonze ‘946 further discloses wherein the substrate (32) comprises a honeycomb monolith (Figure 2; paragraph [0028]).
Regarding claim 6, Gonze ‘946 further discloses wherein the substrate (32) comprises a filter (Figure 2; paragraph [0028]).
Regarding claim 7, Gonze ‘946 as modified above further discloses wherein the metallic track (36) comprises metal on an inlet end surface (32a) of the substrate (32) (Figure 2; paragraphs [0024], [0025] and [0028]).
Regarding claim 9, Gonze ‘946 as modified above further discloses wherein the metallic track (36) comprises an electrically conductive metal or metal alloy (paragraph [0028] of Gonze ‘414 which discloses that the metallic track comprises silver, which is an electrically conductive metal).
Regarding claim 10, Gonze ‘414 further discloses wherein the metallic track (64) comprises silver (paragraph [0028]).
Regarding claim 11, Gonze ‘414 further discloses wherein the metallic track (64) comprises silver (paragraph [0028]).
Regarding claim 16, Gonze ‘946 further discloses wherein the heater includes connectors linking the metal to an electrical power supply (paragraph [0029], which discloses that each zone of the electrically conductive track (36) can be heated by separately supplying power to a pathway within each zone.  Thus, the heater must include connectors linking the metal to the electrical power supply).
Regarding claim 17, Gonze ‘946 further discloses wherein the substrate (32) comprises a catalytic material (paragraphs [0019], [0025] and [0037]; claim 4).
Regarding claim 18, Gonze ‘946 further discloses wherein the catalytic material comprises a selective catalytic reduction (SCR) catalyst (paragraph [0025]).
Regarding claim 19, Gonze ‘946 discloses an apparatus for the catalytic treatment of exhaust gas from an internal combustion engine (12) comprising a casing (35) having an exhaust gas inlet (the left side of Figure 2) and a treated exhaust gas outlet (the right side of Figure 2) (Figures 1 and 2; paragraphs [0019] and [0024]), and a heater (36) disposed within the casing (35), through which the exhaust gas can flow (Figures 1 and 2; paragraph [0024]), wherein the heater (36) comprises an electrically conductive track (36) hosted on an electrically insulating substrate (32) (Figures 1 – 3; paragraphs [0024] and [0026] – [0029]).
Gonze ‘946 discloses the claimed invention except for the electrically conductive track being metallic.
Gonze ‘414 is directed to an exhaust aftertreatment system.  Gonze ‘414 specifically discloses an exhaust gas heater comprising an electrically conductive metallic track (64) (Figure 2; paragraph [0028]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Gonze ‘414, it is well known for an electrically conductive track of a heater to be metallic (paragraph [0028]).  Further, Gonze ‘946 discloses an electrically conductive track of a heater, but is silent as to the material of the electrically conductive track.  It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as such a modification is merely substituting a known material of an electrically conductive track (Gonze ‘414 – metallic) for the electrically conductive track of Gonze ‘946, and the results of such a modification would have been predictable, namely providing an electrically conductive track.
Regarding claim 20, Gonze ‘946 discloses a vehicle comprising an internal combustion engine (12) and an apparatus (32) for the catalytic treatment of exhaust gas from the internal combustion engine (12) (Figures 1 and 2; paragraphs [0019] and [0024]), which apparatus comprises a casing (35) having an exhaust gas inlet (the left side of Figure 2) and a treated exhaust gas outlet (the right side of Figure 2) (Figures 1 and 2; paragraphs [0019] and [0024]), and a heater (36) disposed within the casing (35), through which the exhaust gas can flow (Figures 1 and 2; paragraph [0024]), wherein the heater (36) comprises an electrically conductive track (36) hosted on an electrically insulating substrate (32) (Figures 1 – 3; paragraphs [0024] and [0026] – [0029]).
Gonze ‘946 discloses the claimed invention except for the electrically conductive track being metallic.
Gonze ‘414 is directed to an exhaust aftertreatment system.  Gonze ‘414 specifically discloses an exhaust gas heater comprising an electrically conductive metallic track (64) (Figure 2; paragraph [0028]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Gonze ‘414, it is well known for an electrically conductive track of a heater to be metallic (paragraph [0028]).  Further, Gonze ‘946 discloses an electrically conductive track of a heater, but is silent as to the material of the electrically conductive track.  It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as such a modification is merely substituting a known material of an electrically conductive track (Gonze ‘414 – metallic) for the electrically conductive track of Gonze ‘946, and the results of such a modification would have been predictable, namely providing an electrically conductive track.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze ‘946 in view of Gonze ‘414 as applied to claim 1 above, and further in view of Taniguchi (U.S. Patent No. 5,716,586).
Regarding claim 8, Gonze ‘946 discloses the claimed invention except for wherein the metallic track comprises metal on an outlet end surface of the substrate.
Taniguchi is directed to an exhaust aftertreatment system.  Taniguchi specifically discloses wherein the heater (11a) is on an outlet end surface of the substrate (2) (Figure 31; column 19, lines 2 – 4).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 wherein the metallic track comprises metal on an outlet end surface of the substrate as taught by Taniguchi, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Taniguchi, it is well known for the heater to be on an outlet end surface of the substrate (Figure 31; column 19, lines 2 – 4).  It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 wherein the metallic track comprises metal on an outlet end surface of the substrate as taught by Taniguchi, as such a modification would prevent particulates and smoke generated during regeneration of the filter from escaping into the atmosphere.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gonze ‘946 in view of Gonze ‘414 as applied to claim 1 above, and further in view of Ishikawa et al. (U.S. Patent Application Publication No. US 2019/0126722 A1).
Regarding claim 12, Gonze ‘946 as modified above further discloses wherein the metallic track (64) comprises silver (paragraph [0028] of Gonze ‘414).
Gonze ‘946 discloses the claimed invention except for wherein the metallic track comprises silver and nichrome.
Ishikawa is directed to a heater used in a vehicle.  Ishikawa specifically discloses wherein the heater which comprises silver and nichrome (paragraph [0037]).
 A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 wherein the metallic track comprises silver and nichrome as taught by Ishikawa, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Ishikawa, it is well known for the heater to comprise silver and Nichrome (paragraph [0037]).  It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 wherein the metallic track comprises silver and nichrome as taught by Ishikawa, as such a modification is merely the substitution of one known composition for the metallic track of the heater (silver and nichrome as disclosed by Ishikawa) for another known composition for the metallic track of the heater (silver as disclosed by Gonze ‘414), and the results of such a substitution would have been predictable, namely providing a heater for use with the filter.
Regarding claim 13, Gonze ‘946 as modified above further discloses wherein the metallic track (64) comprises silver (paragraph [0028] of Gonze ‘414).
Gonze ‘946 discloses the claimed invention except for wherein the metallic track comprises silver and stainless steel.
Ishikawa is directed to a heater used in a vehicle.  Ishikawa specifically discloses wherein the heater which comprises silver and stainless steel (paragraph [0037]).
 A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 wherein the metallic track comprises silver and stainless steel as taught by Ishikawa, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Ishikawa, it is well known for the heater to comprise silver and stainless steel (paragraph [0037]).  It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 wherein the metallic track comprises silver and stainless steel as taught by Ishikawa, as such a modification is merely the substitution of one known composition for the metallic track of the heater (silver and stainless steel as disclosed by Ishikawa) for another known composition for the metallic track of the heater (silver as disclosed by Gonze ‘414), and the results of such a substitution would have been predictable, namely providing a heater for use with the filter.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonze ‘946 in view of Gonze ‘414 as applied to claim 1 above, and further in view of Kojima et al. (U.S. Patent No. US 5,458,673).
Regarding claim 14, Gonze ‘946 discloses the claimed invention except for wherein the metallic track comprises metal within a trench in an end surface of the substrate.
Kojima is directed to an exhaust aftertreatment system.  Kojima specifically discloses wherein the electric heater (21) is embedded inside an end surface of the substrate (20) (column 1, lines 47 – 53).  For the electric heater to be embedded inside the end surface of the substrate, there must be a trench in the end surface for the heater to be embedded in.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 wherein the metallic track comprises metal within a trench in an end surface of the substrate as taught by Kojima, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Kojima, it is well known for a heater to be disposed along the upstream end surface or within a trench in an end surface of the substrate (column 1, lines 47 – 53).  Further, Gonze ‘946 discloses wherein the metallic track is disposed along the upstream end surface of the substrate (Figure 2; paragraphs [0024], [0025] and [0028]).  It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 wherein the metallic track comprises metal within a trench in an end surface of the substrate as taught by Kojima, as such a modification is merely moving the metallic track from along the end surface to within a trench in the end surface, and the results of such a modification would have been predictable, namely providing a heater at the upstream end surface of the substrate.
Regarding claim 15, the limitation of wherein the metal is coated into the trench is a product by process claim. The determination of patentability of a product by process claim is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  The only difference between claim 15 and claim 14 is the coating of the metal into the trench.  The metallic track is obvious over Gonze ‘946 in view of Gonze ‘414 as noted above with regard to the rejection of claim 14.  Thus, Claim 15 is rejected for the reasons set forth with regard to claim 14.  

Conclusion
Accordingly, claims 1 – 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746